Citation Nr: 1502954	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-31 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for sleep apnea. 

2.  Entitlement to an initial evaluation in excess of 30 percent for dysphagia with odynophagia. 

3.  Entitlement to an initial evaluation in excess of 30 percent for paraesophageal hernia, esophagitis with gastric pain, status post cardiothoracic surgery and esophageal duplication cyst resection with reflux. 

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Andrew R. Rutz, Attorney at Law


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active service from September 2007 to January 2008. 

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in November 2013.  This matter was originally on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Louisville, Kentucky.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA" and Veterans Benefit Management System (VBMS)) file, as well as the evidence in his physical claims file.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  During the pendency of the Veteran's claim for an increased evaluation, the Veteran has presented evidence that he is essentially unemployable due to his service-connected esophageal conditions.  In a private employability study dated in October 2013, the Vocational Rehabilitation Expert noted that it was his opinion that the Veteran would be unable to sustain competitive employment based on a combination of factors such as inability to remain on-task at least 85 percent of the workday and an inability to sustain adequate attendance.  Accordingly, the issues listed above have been amended to include the issue of whether a TDIU rating is warranted. 

The issues of entitlement to service connection for sleep apnea and entitlement to increased evaluations for dysphagia with odynophagia and paraesophageal hernia, esophagitis with gastric pain, status post cardiothoracic surgery and esophageal duplication cyst resection with reflux are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In November 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his attorney, that a withdrawal of the appeal with respect to the issue of entitlement to a TDIU was requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal with respect to the issue of entitlement to a TDIU by the appellant (through his attorney) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his attorney, has withdrawn the appeal with respect to the issue of entitlement to a TDIU; and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal with respect to the issue of entitlement to a TDIU is dismissed.
REMAND

In a letter, received at the Board in November 2013, the Veteran requested to be scheduled for a videoconference hearing concerning the issues currently on appeal.  That same month, the Board remanded the case to provide the Veteran with the requested videoconference hearing.  In April 2014, the Veteran was advised that his hearing had been scheduled for June 30, 2014, at 10:30 a.m.  On June 10, 2014, the RO received a fax from the Veteran's attorney requesting continuance and rescheduling of the hearing due to conflict.  The Board received this request in July 2014.  

Accordingly, the case is REMANDED for the following action:

A videoconference hearing should be scheduled for the Veteran in connection with his appeal.  After the hearing is conducted, the case should be returned to the Board, in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


